Title: Leray de Chaumont to Joseph Mathias Gérard de Rayneval, 16 June 1780
From: Chaumont, Jacques Donatien, Leray de
To: Rayneval, Joseph Mathias Gérard de


        
         Monsieur
         Passi ce 16 Juin 1780
        
        J’ay eu unne Conversation assez interessante avec M. Adams pour que Son Excellence M. Le Comte de Vergennes en Soit informée, et J’ay L’honneur de vous en remettre Le precis pour que vous ayez la Bonté de le remettre au ministre, Si vous jugéz qu’il meritte Son attention. Je Croyois que M. Adams etant isolé de M. Lée verroit autrement que Lors qu’il etoit inspiré par ce dernier, mais il parait que M. Adams persiste a Croire, Car Je L’ay toujours vu dans Le mesme Sentiment que C’est La france qui est L’obligée de L’Amerique, quand il se trouvera au Congres de paix, il y portera ces principes, et il est honoré a Les Soutenir publiquement Ce qui Seroit a mon avis Bien Scandaleux.
        Vous ne m’ayez Rien dit Sur le projet que Je vous ay donné d’aprovisoner L’Amerique, Cependant il faut Consider Monsieur, qu’on y a Besoing de tout et que personne n’osera y porter que les anglaz s’en apercevant de Nouvelles tentatives pour y accroitre le Nombre de torris deja tres considerable.
        Je ay L’honneur d’estre avec Le plus parfait devouement Monsieur Votre très humble et tres obeissant Servt.
        
         Leray de Chaumont
        
       